                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   WESTERN DIVISION

DWAYNE ROLAND BRIDGET                                                                 PLAINTIFF

VERSUS                                                          CIVIL ACTION NO. 5:18-cv-6-MTP

JUSTIN GREEN, et al.                                                              DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Motion [45] for Summary Judgment filed by

Defendants Pelicia Hall, Richard Pennington, Pamela C. Robinson, and Marilyn Sturdivant along

with Motion [53] for Summary Judgment filed by Defendants Latoya Burden, Justin Green, and

MTC. Having carefully considered the parties’ submissions and the applicable law, the Court

finds that Motion [45] should be granted and Motion [53] should be granted in part and denied in

part.

                                      FACTUAL BACKGROUND

        Plaintiff, proceeding pro se and in forma pauperis, is a post-conviction inmate in the

custody of the Mississippi Department of Corrections. Plaintiff filed this civil-rights lawsuit on

January 8, 2018 and the Court held a Spears1 hearing to clarify Plaintiff’s claims on October 4,

2018. Plaintiff testified at the hearing and stated that the events he complained of occurred at the

Mississippi State Penitentiary (Parchman) and Wilkinson County Correctional Facility (WCCF).

        Plaintiff alleges that while incarcerated at Parchman in 2013 he was improperly placed on

lockdown due to a false report. This occurred because Defendant Marilyn Sturdivant filed an

allegedly false administrative designation recommendation regarding Plaintiff’s custody—

classifying him as dangerous. Plaintiff claims that Defendant Pamela Robinson violated his due


        1
            Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).


                                                      1
process rights by placing him in long-term administrative segregation. In relation to this

incident, Plaintiff also sued Defendant Richard Pennington for failing to adequately investigate

Plaintiff’s grievances filed through the prison’s administrative remedy program (ARP) and

Defendant Pelcia Hall because he wrote her about this issue, and she ignored him.

         Plaintiff was later transferred to WCCF. On September 11, 2017, while incarcerated at

WCCF, an unknown person emptied a fire extinguisher into Plaintiff’s cell. Plaintiff told

Captain Justin Green about the fire extinguisher and how he needed medical attention, but Green

ignored him. Plaintiff then filed a grievance via the prison’s administrative remedy program.

         Plaintiff also alleges that on September 13, 2017, he had a physical altercation with

Defendant Green. Plaintiff was taking a shower when Green and Lieutenant Young, who is not a

named defendant, approached him and wanted to search his cell. Green and Young then

searched Plaintiff’s cell, repeatedly hit him, dragged him on the stairs, and yelled racial slurs at

him. As a result of this assault, Plaintiff allegedly sustained injuries to his face and a chipped

tooth.

         On September 26, 2017, Plaintiff had an asthma attack. A nurse checked his oxygen and

recommend that he go to the medical unit for a breathing treatment. Allegedly, Defendant

Latoya Burden refused to take Plaintiff for treatment. Burden then ordered Plaintiff to close his

tray hole, but he refused. In response, two cans of mace were emptied into Plaintiff’s cell.

Burden then cut off the water to Plaintiff’s cell so he could not clean the mace off of his body.

The chemicals on his body caused pain and hair loss.

         Defendants Pamela C. Robinson, Marilyn Sturdivant, Pelicia Hall, and Richard

Pennington filed their Motion [45] for Summary Judgment. Plaintiff did not respond to Motion

[45]. Additionally, Defendants Latoya Burden, Justin Green, and MTC filed a Motion [53] for



                                                  2
Summary Judgment. Plaintiff did file a Response [56] is opposition to Motion [53]. Both

motions are now ripe for review.

                                               ANALYSIS

Summary Judgment Standard

       “[S]ummary judgment is proper if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

to any material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (internal quotations omitted). The Court

must view the evidence in the light most favorable to the non-moving party. Causey v. Sewell

Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004). If the moving party meets its

burden, the “nonmovant must go beyond the pleadings and designate specific facts showing there

is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

       Summary judgment is proper “where a party fails to establish the existence of an element

essential to his case and on which he bears the burden of proof.” Washington v. Armstrong

World Indus., Inc., 839 F.2d 1121, 1122 (5th Cir. 1988). In the absence of proof, the Court does

not “assume that the nonmoving party could or would prove the necessary facts.” Little, 37 F.3d

at 1075 (emphasis omitted). “It is improper for the district court to ‘resolve factual disputes by

weighing conflicting evidence, … since it is the province of the jury to assess the probative value

of the evidence.’” McDonald v. Entergy Operations, Inc., 2005 WL 2474701, at *3 (S.D. Miss.

Apr. 29, 2005) (quoting Kennett-Murray Corp. v. Bone, 622 F.2d 887, 892 (5th Cir. 1980)).

Motion [45] for Summary Judgment

       Defendants Hall, Robinson, Sturdivant and Pennington moved for summary judgment on

all claims brought against them. Mot. [45]. Plaintiff did not respond to the motion.



                                                 3
Official Capacity Claims

        Defendants Hall, Robinson, Sturdivant, and Pennington argue that they are entitled to

summary judgment on any claim brought against them in their official capacity. These

Defendants are employed by MDOC, which is an arm of the State. Claims brought against

defendants in their official capacity are essentially claims brought against the State, and “[t]he

Eleventh Amendment bars suits in federal court against a state, or one of its agencies or

departments, by anyone other than the federal government or another state.” Decker v. Dunbar,

358 Fed. App’x 509, 2009 WL 5095139 at *1 (5th Cir. 2009).2

        Without a waiver, the State and its agencies are not subject to suit in federal court due to

the protections of the Eleventh Amendment. Cox v. Texas, 354 Fed. App’x 901, 902 (5th Cir.

2009). Mississippi has not waived its immunity in this instance. See Miss. Code Ann. § 11-46-

5(4) (“Nothing contained in this chapter shall be construed to waive the immunity of the state

from suit in federal courts guaranteed by the Eleventh Amendment to the Constitution of the

Untied States.”) Moreover, State employees acting within their official capacities are not

“persons” under 42 U.S.C. § 1983— the vehicle for Plaintiff’s claims. See Will v. Michigan

Dept. of State Police, 491 U.S. 58, 71 (1989); see also Ingle v. Pace, 744 Fed. App’x 883, 884

(5th Cir. 2018). Therefore, to the extent Plaintiff has brought claims against Hall, Robinson,

Sturdivant, and Pennington in their official capacities, summary judgment should be granted in

Defendants favor.




        2
           There is an exception to Eleventh Amendment immunity if a plaintiff seeks injunctive relief
relating to a violation of federal law, but it does not apply in this case because Plaintiff has not asserted
any constitutional violations on the part of the defendants employed by the State. McKinley v. Abbot, 643
F.3d 403, 406 (5th Cir. 2011).

                                                      4
Individual Capacity Claims

        Defendants Hall, Robinson, Sturdivant, and Pennington also argue that they are entitled

to summary judgment because Plaintiff’s claims are barred by the statute of limitations. Plaintiff

did not respond to this argument. In Section 1983 actions, courts look to the law of the state in

which the cause of action arose to determine the applicable statute of limitations. Wallace v.

Kato, 549 U.S. 384, 387-88 (2007). Specifically, courts look to a state’s statute of limitations for

personal-injury torts. Id.; Owens v. Okure, 488 U.S. 235, 249-50 (1989). In Mississippi, the

applicable statute of limitations is three years. Edmonds v. Oktibbeha Cnty., Miss., 675 F.3d

911, 916 (5th Cir. 2012) (citing Miss. Code Ann. § 15-1-49).

        “The accrual date of a § 1983 cause of action is a question of federal law that is not

resolved by reference to state law.” Wallace, 549 U.S. at 388. The Fifth Circuit has held that

“the statute of limitations under § 1983 begins to run the moment the plaintiff becomes aware

that he has suffered an injury or has sufficient information to know that he has been injured.”

Edmonds, 675 F.3d at 916 (internal quotations and citation omitted).

        Plaintiff sues Defendant Sturdivant because she allegedly created a false administrative

designation report, and he sues Defendant Robinson because she improperly placed Plaintiff in

long-term segregation.3 Plaintiff testified that the false report was created in October of 2013

and he was placed in long-term segregation as a result of the false report. Omnibus Hearing

Transcript [45-1] at 37, 49. Plaintiff was aware of his claims against Defendants Robinson and

Sturdivant in 2013 when the false report was created, and he was recommended for long-term



        3
           While Plaintiff discussed a myriad of records and incidents at the omnibus hearing, he claims
that at one point he was attacked by four other inmates and was forced to defend himself. He was
disciplined for his actions in that altercation, even though he was not the aggressor, because Defendant
Sturdivant created a false report about the incident. This led Defendant Robinson to improperly place
Plaintiff in long-term segregation.

                                                     5
segregation. Therefore, the statute of limitations ran on these claims by October 2016, but

Plaintiff did not file this lawsuit until January 8, 2018. Under the applicable three-year statute of

limitations, Plaintiff’s claims against Defendants Robinson and Sturdivant are barred and

summary judgment should be granted in their favor.

       Defendants Hall and Pennington also move for summary judgment under the statute of

limitations on the claims that they did not investigate or ignored Plaintiff’s grievances. It is not

clear, however, from the record when Plaintiff contacted them and his claims against them

accrued. Therefore, the Court will not grant summary judgment in favor of Defendants Hall and

Pennington on the grounds that the statute of limitations had expired.

Qualified Immunity

       Defendants Hall and Pennington also move for summary judgment for any claims

brought against them in their individual capacities under the doctrine of qualified immunity.

“Qualified immunity attaches when an official’s conduct ‘does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.’” White v.

Pauly, 137 S. Ct. 548, 551 (2017) (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)).

Qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). A qualified immunity analysis requires a

court to consider two questions: (1) has the plaintiff alleged a constitutional violation and (2) was

that constitutional right clearly established at the time of the defendant’s alleged conduct?

Pearson v. Callahan, 555 U.S. 223, 232 (2009) (maintaining the two-step inquiry relating to

qualified immunity but giving district courts the discretion to address the questions in the order

that is most efficient.) Plaintiff has not responded to Defendants’ qualified immunity arguments.




                                                  6
       1. Richard Pennington

       Plaintiff complains that Defendant Pennington did not adequately investigate the

grievances he filed. Plaintiff, however, does not have a constitutional right to have his

grievances processed to his satisfaction or investigated. Geiger v. Jones, 404 F.3d 371, 374 (5th

Cir. 2005). “[A]n alleged § 1983 due process violation for failure to investigate grievances is

indisputably meritless.” Hill v. Walker, 718 Fed. App’x 243, 250 (5th Cir. 2018) (internal

quotations and citation omitted). Plaintiff has not alleged a constitutional violation on the part of

Defendant Pennington and summary judgment should be granted in Pennington’s favor.

       2. Pelicia Hall

       Plaintiff sues Defendant Hall, the Commissioner of MDOC, because he allegedly wrote

her letters about the aforementioned conduct of prison officials and she did not respond to him.

Again, Plaintiff has not stated a constitutional claim.

       First, Hall cannot be held liable for the actions of other MDOC employees under 42

U.S.C. § 1983. “Supervisory officials cannot be held liable under section 1983 for the actions of

subordinates….” Estate of Davis ex rel. McCully v. City of N. Richland Hills Police, 406 F.3d

375, 381 (5th Cir. 2005). Second, Hall did not violate Plaintiff’s constitutional rights by failing

to respond to his communications or investigate his claims. Prison officials are not

constitutionally bound to respond to letters from prisoners, and an inadequate investigation of

issues raised in such letters does not amount to a constitutional violation. Campbell v. Dykes,

2019 WL 2518153, at *4 (S.D. Miss. Mar. 18, 2019); see also Charles v. Nance, 186 Fed. App’x

494, 495 (5th Cir. 2006) (holding that a prison’s failure to investigate plaintiff’s grievance failed

to assert a due process violation). For these reasons, Plaintiff has not asserted a constitutional

violation on the part of Defendant Hall and summary judgment should be granted in her favor



                                                  7
Motion [53] for Summary Judgment

Defendant Green

        Plaintiff sued Justin Green for denying him medical care and using excessive force

against him. Green argues he is entitled to summary judgment on both claims.

        1. Denial of Medical Care

        Plaintiff testified that on September 11, 2017, he repeatedly set fires in his cell to get the

attention of the officers on duty. Plaintiff claims he was suffering from breathing issues, chest

pains, and vomiting. The officers on duty, who are not parties in this lawsuit, used fire

extinguishers to put out the fires but did not take Plaintiff to the medical unit for treatment. On

September 12 or 13, Plaintiff communicated to Defendant Green what occurred on September 11

and reiterated his need for medical attention and how the fire extinguisher irritated his skin.

Defendant Green did not take Plaintiff to the medical unit.

        At some point on September 13, Plaintiff was taken to the medical unit after a separate

incident involving Defendant Green. The medical records reflect that Plaintiff was only treated

for a “superficial scratch” to the forehead, which was cleaned with water. See [53-4] at 4. 4

Defendant Green moves for summary judgment on this issue and argues that Plaintiff did not

suffer any harm as a result of any delay in receiving medical treatment. 5

        “In order to show that his medical care violated the Eighth Amendment, [the plaintiff]

must allege that prison officials were deliberately indifferent to his serious medical needs.



        4
         The records from that day also note that Plaintiff complained of redness on his wrists and a
soreness on his thigh, but he did not need medical treatment for these minor ailments.
        5
          While the Court acknowledges that Defendant Green did not take Plaintiff to the medical unit,
and Plaintiff was only taken to the medical unit after a physical altercation with Defendant Green, the
question still remains whether Plaintiff suffered any substantial harm from the one-day delay in medical
care.

                                                    8
Deliberate indifference encompasses only unnecessary and wanton infliction of pain.” Norton v.

Dimanzana, 122 F.3d 286, 291 (5th Cir. 1997). “To state a claim for a civil rights violation

resulting from delayed medical attention, a plaintiff must demonstrate that [he] suffered a

substantial harm resulting from the delay.” Campbell v. McMillin, 83 F. Supp. 2d 761, 766 (S.D.

Miss. 2000) (citing Mendoza v. Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993)).

       At the earliest, Plaintiff spoke with Defendant Green about receiving medical care on

September 12 and the medical records reflect that Plaintiff was seen by medical staff at WCCF

on September 13. During that September 13 visit, Plaintiff was only treated for a superficial cut

on his forehead. See [53-4] at 4. Nothing from that medical visit indicates that Plaintiff was

suffering from breathing problems, chest pains, or skin irritation.

       These records do not show that Plaintiff suffered a substantial harm because he presented

to the medical unit, a day after he requested medical treatment from Defendant Green, with only

one cut. Plaintiff has not submitted any other evidence regarding the health issues he

complained about to Defendant Green. Even assuming that Defendant Green delayed Plaintiff’s

access to medical care, Plaintiff has not shown that he suffered a substantial harm from this delay

and summary judgment should be granted to Defendant Green on this issue.

       2. Excessive Force

       Plaintiff also sues Defendant Green for an alleged use of excessive force in violation of

the Eighth Amendment. To state an Eighth Amendment excessive force claim, “a prisoner…

must show that force was applied not in a good faith effort to maintain or restore discipline, but

rather that the force complained of was administered maliciously and sadistically to cause harm.”

Rankin v. Klevenhagen, 5 F.3d 103, 107 (5th Cir. 1993) (internal quotations and citation

omitted). To determine the nature of the force applied, the Court should consider several factors:



                                                 9
“(1) the extent of the injury suffered; (2) the need for the application of force; (3) the relationship

between the need and the amount of force used; (4) the threat reasonably perceived by the

responsible officials; and (5) any efforts made to temper the severity of the forceful response.”

Id. at n. 6. The Eighth Amendment’s “prohibition of cruel and unusual punishments necessarily

excludes from constitutional recognition de minimis uses of physical force, provided that the use

of force is not of a sort repugnant to the conscience of mankind.” Copeland v. Nunan, 250 F.3d

743, 2001 WL 274738, *2 (5th Cir. Feb. 21, 2001) (quotations and citation omitted).

       Plaintiff claims that Green and another correctional officer searched his cell while he was

taking a shower on September 13, 2017. Plaintiff got out of the shower, and Green and the other

officer yelled racial slurs at him. Plaintiff was placed in handcuffs, and Green “twisted” the

cuffs. Plaintiff concedes that he then dropped to his knees and refused to move. Resp. [56] at 2;

see also Omnibus Hearing Transcript [53-1] at 46.

       Green and the other officer dragged Plaintiff up the stairs. Green then placed Plaintiff in

his cell and kicked him repeatedly. Plaintiff claims Green left him on the floor of his cell still in

handcuffs and other officers found him later “covered in boot prints and blood.” Id. at 3.

       Green disputes Plaintiff’s representation of the facts. He asserts that Plaintiff refused to

cooperate while being escorted back to his cell after showering. Plaintiff’s non-compliance

forced Green to “twist” Plaintiff’s handcuffs, so he had better leverage on Plaintiff. By picking

him up under each arm, Green and the other officer forcibly carried Plaintiff back to his cell.

Green maintains that once inside the cell, he used his outer knee to strike Plaintiff’s outer thigh

to force Plaintiff to move his legs so the restraints could be safely removed. Green submits that

no other force was used and the force that was deployed was done to maintain discipline.




                                                  10
       Both Plaintiff and Defendant Green agree that Plaintiff was non-compliant after he got

out of the shower and refused to get off his knees. The parties disagree about the events that

occur after that. Plaintiff claims he was dragged back into his cell and struck in the face. Resp.

[56] at 2. Plaintiff alleges that Green then “stomped” and kicked him while his body was half-

way under his bed. Id. at 3.

       Green maintains that the only force used against Plaintiff was a strike to Plaintiff’s thigh

from Green’s knee. This was done to force Plaintiff move his legs in effort to safely remove

Plaintiff’s restraints. Green asserts that he “applied minimal and reasonable force in a good faith

effort to maintain or restore discipline.” Memo. [54] at 13. This is in direct conflict with

Plaintiff’s version of events regarding the amount and type of force used against him. At the

summary judgment stage, the Court must construe all facts and inferences in the light most

favorable to the Plaintiff. Romero v. City of Grapevine, Tex., 888 F.3d 170, 175 (5th Cir. 2018).

       Green also argues that Plaintiff only suffered a de minimis injury. Plaintiff was taken to

see a nurse after the incident and the record reflects he was only treated for a cut to his forehead.

See [53-4] at 4. He also complained of redness on his wrist and soreness on his thigh but did not

receive medical attention for these issues. Additionally, he testified that he suffered a chipped

tooth and that the tooth has not been repaired. Omnibus Hearing Transcript [51-1] at 23-24.

Admittedly, Plaintiff did not suffer extensive injuries. Yet, “[t]he absence of serious injury,

while relevant to the inquiry, does not preclude relief.” Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997) (citing Hudson v. McMillan, 503 U.S. 1, 7 (1992)); see also Wilkins v. Gaddy,

559 U.S. 34, 38 (2010) (“Injury and force, however, are only imperfectly correlated, and it is the

latter that ultimately counts. An inmate who is gratuitously beaten by guards does not lose his




                                                 11
ability to pursue an excessive force claim merely because he has the good fortune to escape

without serious injury.”)

       For these reasons, the Court finds that there is a genuine issue of material fact as to

Plaintiff’s excessive force claim against Defendant Green. The Motion [53] for Summary

Judgment should be denied as to this claim.

Defendant Burden

       Plaintiff sued Defendant Burden for allegedly denying him medical treatment when he

was experiencing an asthma attack and then using excessive force against him by spraying a

chemical agent into his cell when he refused to close the tray flap on his cell door. Plaintiff

alleges that Burden then turned off the water to his cell and did not allow him to remove the

chemicals from his body, which caused some of his skin and hair to fall off. Plaintiff claims this

altercation occurred on September 26, 2017.

       Defendant Burden argues that she is entitled so summary judgment because Plaintiff did

not exhaust his administrative remedies before filing suit. The Prison Litigation Reform Act

(“PLRA”) mandates that prisoners exhaust all administrative remedies available to them before

filing suit. 42 U.S.C. § 1997e(a). Exhaustion is mandatory for “all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Alexander v. Tippah Cty., Miss., 351 F.3d 626, 630 (5th

Cir. 2003) (quoting Porter v. Nussle, 534 U.S. 516, 532 (2002)). “District courts have no

discretion to excuse a prisoner’s failure to properly exhaust the prison grievance process before

filing their complaint… and the case must be dismissed if available administrative remedies were

not exhausted.” Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012). “Merely initiating the

grievance process or putting prison officials on notice of a complaint is insufficient to meet the



                                                 12
exhaustion requirement.” Washington v. Brisolara, 2016 WL 3982504, at *2 (S.D. Miss. July

22, 2016).

       An administrative remedy program is in use at WCCF, and Plaintiff was required to

comply with the grievance process. See Inmate Handbook [53-2] at 7. Prisoners are required to

submit their grievances within thirty days of the complained-of incident. Id. The incident with

Defendant Burden occurred on September 26, 2017, but Plaintiff did not submit his grievance

about the interaction until March 20, 2018. See ARP [53-9]. The grievance was rejected

because it was filed more than thirty days after the incident. Id.

        Plaintiff has not come forward with any competent summary judgment evidence to show

that he exhausted his administrative remedies before filing suit against Defendant Burden.

Absent an appropriately filed grievance, submitted within 30 days of the incident, Plaintiff

forfeited his opportunity to exhaust his claims against Defendant Burden. See Hobson v. Fisher,

2017 WL 1042081 (S.D. Miss. Mar. 17, 2018) (finding Plaintiff’s grievance untimely and

procedurally defective because it was filed more than thirty days after the incident at issue.)

Summary judgment should be granted in Defendant Burden’s favor based on Plaintiff’s failure to

exhaust his administrative remedies prior to filing suit.

MTC

       Plaintiff also sues MTC because it operates WCCF and employs some of the defendants

who allegedly violated his constitutional rights. MTC argues that it is entitled to summary

judgment because it cannot be held vicariously liable. MTC, as a private corporation fulfilling a

state function, is not vicariously liable under 42 U.S.C § 1983 “for its employees’ deprivations of

others’ civil rights.” Carpenter v. Mgmt. & Training Corp., 2014 WL 4955693, at *3 (N.D.

Miss. Oct. 2, 2014) (quoting Lonoaea v. Corr. Corp. of Am., 665 F. Supp. 2d 677, 685 (N.D.



                                                 13
Miss. 2009)). “Rather, a private corporation is only liable when an official policy or custom of

the corporation causes, or is the ‘moving force’ behind the constitutional violation.” Id.

(referencing Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978)).

       Plaintiff has not come forth with any competent summary judgment evidence to show

that MTC has a policy or custom that was the moving force behind any alleged constitutional

violation. In his Response [56], Plaintiff argues, “MTC provides corrections supervision

services at WCCF pursuant to a contract with MDOC and… MTC should be held responsible

when their staff breach that contract and administration knowingly violate federally protected

rights….” Resp. [56] at 1. This bare assertion does not state with any specificity what policies

are knowingly implemented by MTC that lead to constitutional deprivations. Plaintiff’s claim

against MTC is without merit and summary judgment should be granted in MTC’s favor.

   IT IS, THEREFORE, ORDERED:

   1. The Motion [45] for Summary Judgment filed by Defendants Hall, Pennington, Robinson,
   and Sturdivant is GRANTED. These Defendants are dismissed with prejudice.

   2. The Motion [53] for Summary Judgment is DENIED IN PART as to the claim against
   Defendant Green for excessive force.

   3. The Motion [53] for Summary Judgment is GRANTED IN PART as to all other claims.
   Defendant Burden and MTC are dismissed with prejudice. The claim against Defendant
   Green for denial of medical care is dismissed with prejudice.

   SO ORDERED, this the 16th day of September, 2019.

                                              /s/Michael T. Parker
                                              United States Magistrate Judge




                                                14
